DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 2-4 recite “…within a sensor group with two or more sensors which sensor detects objects in the surroundings of a motor vehicle….” The examiner suggests amending as follows in order to clarify the claim language: “…within a sensor group with two or more sensors, wherein the s detect
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the object" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the claim is referring to the objects collected by the sensors in a surrounding map or the identified objects from the at least one partial amount of the objects in the surrounding map.
Claim 1 recites the limitation "the other sensor" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to the sensor being referred to as “the other sensor.” For example, if there are 3 sensors in a sensor group, what sensor is “the other sensor?” 
The limitation “checking whether a detection of the object by the other sensor was possible on the basis of detection-relevant properties of the object” is unclear. It is unclear as to what is being checked because detection of the object by any of the sensors is always possible based on detection-relevant properties of the object. The detection-relevant properties are not claimed or known. Any detection-relevant property that can enable any of the sensors to detect the object will lead to the sensor detecting the object. Therefore, detection by the other sensor is generally possible. If detection by the other sensor (or any other claimed sensor in the sensor group) is possible, what exactly is being checked in this limitation? 
It is also unclear from the limitation “checking whether a detection of the object by the other sensor was possible on the basis of detection-relevant properties of the object” as to whether the checking is for the objects identified within the “detection period” by one sensor of the sensor group. 
Claim 1 further recites “the non-detected object” in lines 18-19. The non-detected object being claimed is unclear. Is a non-detected object an object(s) detected by one sensor of the sensor group and not the other sensor from the sensor group? How does an object become a “non-detected object” when it can be detected by at least one sensor?
Claim 1 recites the limitation "the measuring point in time" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which of the sensors in sensor group is “the other sensor.” For example, if there are three sensors in the sensor group and only one sensor detects all the objects, which of the second or third sensor(s) is “the other sensor?”
Claim 5 recites the limitation “all information” in line 2. It is unclear as to what type of information constitutes “all information.”
Claim 6 recites the limitation “…not all detection-relevant properties of the object….” This limitation is unclear. It is unclear as what properties are encompassed by “all detection-relevant properties.” Therefore, it is unclear as to what properties are missing in “not all detection-relevant properties.” The examiner respectfully requests that the applicant specifically state all the “detection-relevant properties” of the object in order to provide clarity of what constitutes “…not all detection-relevant properties of the object….”
Claim 6 recites the limitation "the incomplete information" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5, 6, 8, 9, and 17-19 all recite the limitation "the other sensor."  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to which of the sensors in sensor group is “the other sensor.” For example, if there are three sensors in the sensor group and only one sensor detects all the objects, which of the second or third sensor(s) is “the other sensor?”
Claims 12, and 17-19 recite the limitation “the non-detected object.” The non-detected object being claimed is unclear. Is a non-detected object an object(s) detected by one sensor of the sensor group and not the other sensor from the sensor group? How does an object become a “non-detected object” when it can be detected by at least one sensor?
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as claim 1. Claim further recites the limitations “can be stored or is stored,” “can be established or is established,” “can be identified or is identified,” “can be classified or is classified,” “can be performed or is performed,” and “can be determined or is determined.” It is unclear as to what this language means or suggests in the claim. Are these claimed operations/functions being performed or not? 
Claims 2-10 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 1. Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi US 8,527,141 discloses a sensor calibration device and sensor calibration method for a multi-sensor system.
Kroeger US 10,916,035 discloses a method for calibrating sensor arrays, including sensor arrays mounted on an autonomous vehicle.
Meng et al US 20200355810 discloses a system and method for error handling of an uncalibrated sensor.
Hess et al US 20200193643 discloses camera calibration using reference map.
Makarewicz et al US 10,346,715 discloses camera misalignment determination methods and systems.
Mou US 20190011927 discloses calibration methods for autonomous vehicle operations.
Schmidt et al US 20160205395 discloses a method for detecting errors for at least one image processing system.
Gupta et al US 20150049193 discloses a method and systems for dynamically calibrating vehicular cameras.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648